      Case 4:20-cv-00591 Document 46 Filed on 10/29/20 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 CHAD MOORE, Individually and on                    §
 Behalf of All Others Similarly Situated,           §
                                                    §
          Plaintiff,                                §
                                                    §              CIVIL ACTION NO.
 v.                                                 §
                                                    §                  4:20-CV-00591
 MAVERICK NATURAL RESOURCES,                        §
 LLC,                                               §
                                                    §
          Defendant.
                                                    §

      DEFENDANT’S OBJECTIONS TO REPORT AND RECOMMENDATION ON
               MOTION FOR CONDITIONAL CERTIFICATION

         Defendant Maverick Natural Resources, LLC (“Maverick”) respectfully objects to the

Report    and    Recommendation      on    Motion       for   Conditional   Certification   (Doc.   41)

(“Recommendation”). Maverick requests that the Court deny the Motion for Conditional

Certification (Doc. 29) (“Motion”) based on its Opposition to Plaintiff’s Motion and its objections

below. (Doc. 30).

I.       BACKGROUND

         Plaintiff Chad Moore (“Plaintiff”) filed a Motion for Conditional Certification arguing that

notice should be provided to allegedly similarly-situated individuals. (Doc. 27). Maverick

opposed Plaintiff’s motion on the grounds that (1) individuals with arbitration agreements should

not receive notice, (2) aggrieved individuals do not exist, (3) similarly situated individuals do not

exist, and (4) Plaintiff has not shown that other individuals desire to opt in. Following a Reply by

Plaintiff, a Report and Recommendation was issued that Plaintiff’s Motion should be granted.

Maverick maintains the arguments in its Opposition and respectfully objects to the Report and

Recommendation as follows.
      Case 4:20-cv-00591 Document 46 Filed on 10/29/20 in TXSD Page 2 of 5




II.    OBJECTIONS

       A.      Individuals with Arbitration Agreements Should Not Receive Notice.

       Maverick respectfully disagrees with the Recommendation’s conditionally certified

collective of “[a]ll current and former personnel […] performing the job duties of a Production

Specialist, Operator, or Inspector […]” because it does not exclude individuals with valid

arbitration agreements. (Doc. 41, p. 8). As Maverick discusses in its Opposition, its Motion to

Compel Arbitration, and in its Objections to the related Report and Recommendation on that

motion, valid arbitration agreements exist for members of the putative collective covering the

claims in this case. (Doc. 29). The Fifth Circuit has held that district courts may not send notice

of an FLSA action to putative collective members with valid arbitration agreements that prohibit

them from participating in an FLSA collective action. See In re JPMorgan Chase & Co., 916 F.3d

494, 501 (5th Cir. 2019) (holding that authorizing notice to “those who cannot ultimately

participate in the collective” because they are subject to arbitration agreements “merely stirs up

litigation, which is what Hoffmann-La Roche1 flatly proscribes”). If the Court agrees that valid

arbitration agreements exist, the Court should deny Plaintiff’s Motion for Conditional

Certification. Alternatively, the putative collective should be limited to individuals without valid

arbitration agreements.

       B.    No Common Pay Practice Exists to Bind the Collective.

       Maverick disagrees with the Recommendation’s conclusion that Plaintiff has presented

sufficient evidence a common pay practice.              The Recommendation concludes that slight

differences in pay do not prevent conditional certification unless the Court cannot infer the



1
       Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989).

                                                     -2-
      Case 4:20-cv-00591 Document 46 Filed on 10/29/20 in TXSD Page 3 of 5




Defendant has a common plan or practice of requiring the collective members to work

uncompensated overtime. (Doc. 41, p. 6)(citing Gibson v. NCRC, Inc., No. CIV.A. H-10-1409,

2011 WL 2837506, at *6 (S.D. Tex. July 18, 2011). Gibson is distinguishable because the “slight

differences” in that case were the amounts of pay, not the pay practices themselves. Gibson, 2011

WL 2837506, at *5. The Recommendation’s other supporting cases are similarly distinguishable.

Baucum v. Marathon Oil Corp., No. CV H-16-3278, 2017 WL 3017509, at *8 (S.D. Tex. July 14,

2017)(only noting similarities in pay practices, not discussing the impact of differences); Tice v.

AOC Senior Home Health Corp., 826 F. Supp.2d 990, 992–93, 996 (E.D. Tex. 2011)(same);

Delaney v. Geisha NYC, LLC, 261 F.R.D. 55, 59 (S.D.N.Y. 2009)(same); Aguilar v. Complete

Landsculpture, Inc., No. CIV.A.3:04 CV 0776 D, 2004 WL 2293842, at *4 (N.D. Tex. Oct. 7,

2004)(noting only that rates of pay differed, and that “[t]his is not a case […] in which defendants

contend that foremen […] were paid under a different plan [from laborers].”).

       The proposed putative collective members here were paid according to different pay plans,

not just different rates. Although all positions received day rates, Production Specialists received

“long day” pay for working over a set number of hours per day, whereas Inspectors did not. These

payments may count towards overtime. See 29 C.F.R. § 778.202(a) (“[P]remium compensation

paid for the excess hours is excludable from the regular rate under section 7(e)(5) of the Act and

may be credited toward statutory overtime payments […].”); (Doc. 30-2, Pengal Decl. ¶ 9).

Because some individuals were paid amounts countable as overtime, there is no common plan of

failing to pay overtime sufficient to bind the class together. The Court should deny Plaintiff’s

Motion for Conditional Certification on that basis.




                                                -3-
       Case 4:20-cv-00591 Document 46 Filed on 10/29/20 in TXSD Page 4 of 5




III.    CONCLUSION

        Maverick respectfully requests the Court sustain Maverick’s Objections and deny

Plaintiff’s Motion for Conditional Certification.

 Dated: October 29, 2020                            Respectfully submitted,


 Of counsel:                                        /s/ David B. Jordan
                                                    David B. Jordan (Attorney-In-Charge)
 Conor H. Kelly                                     Texas State Bar No. 24032603
 Texas State Bar No. 24097926                       Federal I.D. No. 40416
 Federal I.D. No. 3006883                           LITTLER MENDELSON, P.C.
 LITTLER MENDELSON, P.C.                            1301 McKinney Street, Suite 1900
 1301 McKinney Street, Suite 1900                   Houston, TX 77010
 Houston, TX 77010                                  713.951.9400 (Phone)
 713.951.9400 (Phone)                               713.951.9212 (Fax)
 713.951.9212 (Fax)                                 djordan@littler.com
 chkelly@littler.com
                                                    ATTORNEYS FOR DEFENDANT
                                                    MAVERICK NATURAL RESOURCES, LLC




                                                -4-
      Case 4:20-cv-00591 Document 46 Filed on 10/29/20 in TXSD Page 5 of 5




                                 CERTIFICATE OF SERVICE

I hereby certify that on the 29th day of October 2020, I electronically filed the foregoing using the
CM/ECF system, which will automatically notify the following counsel of record:

                                      Michael A. Josephson
                                       Andrew W. Dunlap
                                        William R. Liles
                                    JOSEPHSON DUNLAP
                                 11 Greenway Plaza, Suite 3050
                                     Houston, Texas 77046
                                 mjosephson@mybackwages.com
                                  adunlap@mybackwages.com
                                   wliles@mybackwages.com

                                     Richard J. (Rex) Burch
                                 BRUCKNER BURCH, P.L.L.C.
                                  8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                   rburch@brucknerburch.com

                                 ATTORNEYS FOR PLAINTIFF

                                                              /s/ David B. Jordan
                                                              David B. Jordan




                                                 -5-
